 DECISIONS OF NATIONAL LABOR RELATIONS BOARDYoungstown Sheet and Tube Company and Ronald D.Ellis. Case 13-CA-16220April 3, 1978DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND MURPHYOn October 31, 1977, Administrative Law JudgeMelvin J. Welles issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, and General Counsel filed ananswering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge and to adopt his recommended Order, asmodified herein.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge, asmodified below, and hereby orders that the Respon-dent, Youngstown Sheet and Tube Company, EastChicago, Indiana, its officers, agents, successors, andassigns, shall take the action set forth in the saidrecommended Order, as so modified:Insert the following as paragraph 2(c) and reletterthe subsequent paragraphs accordingly:"(c) Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all payroll records, social security payment records,timecards, personnel records and reports, and allother records necessary to analyze the amount ofbackpay due under the terms of this Order."t Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect to credibili-ty unless the clear preponderance of all of the relevant evidence convincesus that the resolutions are incorrect. Standard Dry Wall Products, Inc., 91NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951). We have carefullyexamined the record and find no basis for reversing his findings.DECISIONSTATEMENT OF THE CASEMELVIN J. WELLES, Administrative Law Judge: This casewas heard at Chicago, Illinois, on July 18, 1977, based on235 NLRB No. 78charges filed February 17, 1977, and a complaint issuedApril 15, 1977, alleging that Respondent violated Section8(a)(1) of the Act. The General Counsel and Respondenthave filed briefs.Upon the entire record in the case,' including myobservation of the witnesses, I make the following:FINDINGS OF FACTI. THE BUSINESS OF THE EMPLOYER AND THE LABORORGANIZATION INVOLVEDRespondent, an Ohio corporation, is engaged in themanufacture and distribution of metal products at its placeof business at East Chicago, Indiana. During the pastcalendar year, Respondent has sold and shipped goodsvalued in excess of $50,000 from its facility at East Chicagoto points outside the State of Indiana, and during the sameperiod, it has purchased and received goods at that facilityfrom points outside the State of Indiana valued in excess of$50,000. I find, as Respondent concedes, that it is anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act. United Steelworkers ofAmerica (herein called the Union), is a labor organizationwithin the meaning of Section 2(5) of the Act.II. THE ALLEGED UNFAIR LABOR PRACTICESA. Posture of the CaseIn brief summary, employee Ronald Ellis refused toperform certain repair work on a conveyor chain, invokingthe "safety clause" of the contract between Respondentand the Union; Respondent refused to accept Ellis'invocation of the safety clause, sent him home for theremainder (7 hours) of his shift, and gave him a formalreprimand. The General Counsel contends that Ellis wassuspended and disciplined for asserting rights under thecontract, and that Respondent thereby violated Section8(a)(1) of the Act. Respondent contends first, that thisproceeding should be deferred to the grievance-arbitrationprocedure set forth in the contract, a procedure that Ellis is"voluntarily pursuing," and, second, that Ellis did notinvoke the safety clause in good faith, but rather used thatclause as subterfuge for furthering the position of themillrights and riggers in a "jurisdictional dispute" that hadexisted at the plant for some time.2Respondent's and the General Counsel's unopposed motions to correctthe transcript are hereby granted.2 Respondent also claims that in any event an individual pursuing anasserted contractual right is not engaged in "concerted" activity protectedby the Act. Respondent recognizes, correctly, that Board law is to thecontrary, and that I am bound by Board law, but obviously is preserving thispoint for possible court review of any adverse determination that I or theBoard may make. I note, in addition, that there is ample court of appealssupport for the Board's view; e.g., N. LR.B. v. Ben Pekin Company, 452 F.2d205 (C.A. 7, 1971); Roadway Express, Inc. v. N.LRB., 532 F.2d 751 (C.A. 4,1976). Cf. N.LR.B. v. Northern Metal Company, 440 F.2d 881 (C.A. 3, 1971).I note also that the briefs of both the General Counsel and Respondentfairly and thoroughly present the facts and support arguments, and havebeen extremely helpful in resolving the questions here at issue.572 YOUNGSTOWN SHEET & TUBE CO.B. The Facts3On the morning of October 4, at 7:10 a.m., shortly afteremployee Ellis' shift began, Supervisor William Riddickgave Ellis a written work assignment to repair a largeconveyor chain, approximately 300 feet long, used totransport steel coils between various areas of the mill. Thechain is composed of a series of 200 pound links, heldtogether by a shaft. It is similar to a bicycle chain, and rideson a guide track, at floor level, returning on a track about10 feet beneath the floor. At each end of the chain are gearboxes and sprocket wheels. On occasions, the conveyorchain breaks, and requires repair. The Company hasassigned such repair work to both millrights4and employ-ees of the Bridge Shop, a centrally located departmentfrom which employees are sent to four different mills,including the 84" Hot Strip Mill. The touchstone for theseassignments is whether intricate rigging, or merely routinechain repairs, is required. The former is done by BridgeShop employees; the latter by millrights. At times, bothBridge Shop employees and millrights are assigned repairwork, when both types of repair are involved.For a number of years, millrights (or at least some ofthem) and Bridge Shop employees have claimed that allconveyor chain repair work should be performed by BridgeShop employees. A grievance to that effect filed byNicholas Martinez, a Bridge Shop boilermaker employee,was denied by the Company early in 1976.The repair work to which Ellis was assigned wasoccasioned by a break in the conveyor chain about 20 feetlong, which had "burned" and broken off, with a portionfalling into the area 10 feet under the floor. Repairing thisdamage required that the section of chain that had fallenbe pulled from the area under the floor, bringing it up overa sprocket wheel, and attaching it to the sprocket wheel.The latter operation would be performed with an overheadcrane; the former with either a contract or a crane.5Wheneither a crane or a tractor is used, such equipment ismanned by an operator, whether Bridge Shop employees ormillrights are being used for the repair work. When Ellisreceived the assignment, he went to the work area to lookat the job. He then left, got Ken Zerby (his "griever"), alsoa millright, to look at the job with him, and went to themaintenance office, where Ellis and Zerby spoke withRiddick and Assistant General Foreman Gerald Purevich,Riddick's superior. According to Riddick and Purevich,Ellis asked Riddick for an explanation of the specific jobduties involved. Riddick told Ellis that he was to removethe chain from below the floor, using a crane or tractor toremove it from the hole and lift it over the sprocket toreplace it on the track, and then join the two pieces ofchain together. Zerby said that the assignment was notmillright work, but belonged to Bridge Shop employees,3 There are some conflicts between the testimony of Ellis and that ofCompany Supervisors Riddick and Purevich as to the precise sequence ofevents and exactly what was said by these participants in the incident givingrise to this proceeding. For reasons set forth below, I do not regard thesediscrepancies as particularly significant to a resolution of the issues,although the parties seem to.4 With respect to the particular chain here involved, these millrghtswould be maintenance personnel regularly assigned to the departmentwhere it is located, the 84" Hot Stnp Mill.with Purevich replying that the particular work had alwaysbeen performed by millrights.After a phone call by Zerby, Ellis said (his owntestimony) "We didn't have enough men to do the jobsafely, and that it was normal riggers work to pull the chainout from under the floor." Purevich responded "No way,millright did it before. They are going to do it again."Purevich then ordered Ellis to perform the assignment.Ellis then picked up his tools and his assigned helper, andwent to the jobsite with Zerby. When Purevich, who hadleft the area temporarily, returned to the jobsite, he askedwhy the work had not begun. Riddick told Purevich thatEllis "contended it was not his job; it should be a BridgeShop job," and then Purevich told Ellis "to start the workimmediately or he would be sent home for insubordina-tion." Ellis and Zerby then conversed for a few minutes,Zerby telling Ellis that he had spoken with NormanPurdue, president of the Union, and that Purdue hadadvised that Ellis should invoke the safety clause if he felthe did not have enough people.6Ellis then returned toRiddick and Purevich and stated that his time should bestopped, the job was unsafe, and he was invoking the safetyclause. When Purevich asked Ellis what was unsafe aboutthe job, Ellis replied, according to him, by walking over tothe hole, pointing to the end of the chain, and saying "Thatis the part that is unsafe." Riddick testified that Ellis said"The job is unsafe." And Purevich testified that Ellis said"Everything in general," that Ellis "just pointed and hesaid 'That's unfafe, everything.' " Purevich then said thathe refused to accept Ellis' invocation of the safety clauseand sent Ellis home for the remainder of the shift, alsoissuing him, the next day, a formal reprimand for "insubor-dination."Ellis then, the same day, went to the union hall, meetingwith Robert Rospierski, chairman of the Union's grievancecommittee. That afternoon, Rospierski met with DaveBlazevic, superintendent of the 84" Hot Strip Mill, andlooked over the jobsite involved. He refused to rule on thesafety question because, as he testified, the Company failedto live up to the agreement and it was then "after the factfor me to rule in any type of way shape or form if the jobwas in fact, safe or unsafe."A grievance was subsequently filed asserting that theCompany violated the contract by sending Ellis home forinsubordination. That grievance, at the time of the hearingherein, had been appealed by Ellis to step III of thegrievance procedure.The next day, Ellis was given another assignment to workon the chain, "omitting the part of pulling the chain fromunder the floor." He testified that he performed this work.On October 7, Ellis received a work assignment to "Havecables, tools and parts to install #2 conv. on job by 8:00a.m." He testified that he did not perform this workI The parties differ as to whether a crane could be used for this part ofthe operation; the General Counsel contending that only a tractor would befeasible for pulling the chain from under the floor. Based on a schematic(not to scale) diagram. and on all the testimony, I am inclined to agree withthe General Counsel, although my decision in no way turns on a resolutionof this difference.6 The testimony of Ellis was a bit confusing as to the precise sequence ofevents. I would imagine that the phone call by Zerby referred to earlier musthave taken place about this time, and that Zerby called Purdue.573 DECISIONS OF NATIONAL LABOR RELATIONS BOARDbecause Superintendent Blazevic did not show up. Accord-ing to Purevich, two millrights and a helper later performedthe part of the job involving pulling the chain from underthe floor, and it took all or part of three shifts to complete.7The discrepancies between the testimony of Ellis andthat of Riddick and Purevich concerning how many times,and where, Riddick explained the details of the job to Ellis,and whether Ellis in fact asked for an explanation, are bothmatters which, in agreement with the General Counsel, Iconsider of "no moment," and whether Riddick specifical-ly told Ellis to pull the chain with a tractor (as Ellistestified), or with a tractor or a crane (as Riddick testified),I consider, in agreement with Respondent, as "totallyirrelevant." 8The third discrepancy is relevant to whether or not Elliswas invoking the safety clause "in good faith." Thus Ellistestified that when he first went to the maintenance officehe told Riddick and Purevich that there were not enoughmen to do the job "safely." Riddick and Purevich claimthat Ellis said only that the job should be assigned toBridge Shop employees. And the testimony of these threewitnesses differs as to precisely what Ellis responded toPurevich's subsequent query as to what was unsafe aboutthe job, although all agree that he at least pointed ingeneral to the chain, with Ellis claiming that he pointed tothe specific portion of the chain that was below the floor. Ido not believe that any of the three deliberately tailored histestimony in these respects. All three witnesses, in fact,impressed me as credible and forthright. For reasons fullyexplicated below, in connection with resolving the keyquestion of whether Ellis was in good faith when heinvoked the safety clause, I conclude that Ellis did in factrefer to the work as belonging to Bridge Shop personnel,but that he also mentioned that there were not enough mento do the job safely while in the maintenance office, andwas at least intending to point to the part of the chainbeneath the floor when he said "That's the part that'sunsafe."As noted above, the contract between Respondent andthe Union contains a detailed grievance-arbitration proce-dure, and there is no dispute but that the instant controver-sy is cognizable thereunder. The "safety clause" in thecontract (article IX, sec. 3) is also crucial to the issuesherein, and I therefore set it forth in full, as follows:ARTICLE IXSafety and HealthSection 3. If an employee shall believe that thereexists an unsafe condition, changed from the normalhazards inherent in the operation, so that the employeeis in danger of injury, he shall notify his foreman ofsuch danger and of the facts relating thereto. Thereaf-ter, unless there shall be a dispute as to the existence ofsuch unsafe condition, he shall have the right, subject toI There is again some ambiguity in the record. As nearly as I can gather(and this is the only resolution that fits all the testimony), Ellis must haveperformed some of the work on October 5, apparently did not perform thework of removing the chain, assuming that the assignment meant that onOctober 7 because Blazevic was not there, and the latter portion of the workwas done several weeks later by other millrights working during threedifferent shifts.reasonable steps for protecting other employees and theequipment from injury, to be relieved from duty on thejob in respect of which he has complained and to returnto such job when such unsafe condition shall beremedied. The Management may in its discretion assignsuch employee to other available work at the plant orworks. If the existence of such alleged unsafe conditionshall be disputed the Chairman of the GrievanceCommittee of the Union at the Plant or works and theManagement's representative or his designee shallimmediately investigate such alleged unsafe conditionand determine whether it exists. If they shall not agreeand if the Chairman of the Grievance Committee is ofthe opinion that such alleged unsafe condition exists,the employee shall have the right to present a grievancein writing to the Management's representative or hisdesignee and thereafter to be relieved from duty on thejob as stated above. Such grievance shall, if requestedby the authorized representative of either of the partiesin Step III of the grievance procedure, be reviewed at ameeting between such representatives held promptlyand in no case later than the next working dayfollowing the request. If the grievance is not withdrawnor resolved at the meeting or if the meeting is not heldby the next working day following the request therefor,the grievance shall be presented without delay directlyto the impartial arbitrator under the provisions ofSection 3 of Article III of this Agreement, who shalldetermine whether such employee was justified inleaving the job because of the existence of such anunsafe condition. Should either Management or theArbitrator conclude that an unsafe condition within themeaning of this Section 3 existed and should theemployee not have been assigned to other availableequal or higher-rated work, he shall be paid for theearnings he otherwise would have received.Of final relevance here is the testimony elicited at thehearing concerning the procedures under article IX, section3, which comports generally with the language thereof (as itnaturally would), but more importantly, shows the parties'understanding and the practice to be in conformance. Theprocedure in the contract is that the employee who believesan unsafe condition exists is first "to notify his foreman ofsuch danger." Riddick testified that when an employeecontends something is unsafe, "usually it wouldn't get tothe part where he invokes the safety clause. If I also see thejob, I see that something is unsafe, if I see that it is unsafe,then I get the safety hazards repaired or fixed before theemployee does the job. If I disagree, I tell the man as far asI am concerned, the job is safe, and that he will do the job."If the employee is still unwilling to do the job, "then heinvokes the safety clause." Dennis Fillippo, the Company'ssuperintendent of industrial relations, testified that "whenan employee feels that he had a belief there is an unsafecondition ...he goes to his foreman and registers a8 The General Counsel argues that "simple common sense" shows atractor would necessarily have to be used because of the position of thechain under the floor. He may well be correct, but I see no necessity forresolving this question.574 YOUNGSTOWN SHEET & TUBE CO.complaint. If there is a dispute with respect to whether ornot there is an unsafe condition, then the employee callsthe Chairman of the Grievance Committee who comes outto make a determination along with management represen-tative, safety representative, and if the parties disagree as tothe existence of the unsafe condition, then the employeemust file a grievance in writing, present it to myself and isthereafter relieved of duty."C. DiscussionI. The deferral argumentRespondent's claim that the instant proceeding shouldbe deferred because of Ellis' pending grievance at step 3 atthe time of the hearing, rests on its construction of theDubo Manufacturing Corporation case (142 NLRB 431,1963), where the Board deferred action on alleged 8(aX3)violations "pending completion of the arbitration directedby the district court, and notification thereof to the Board."Respondent contends that the recent Board decision inGeneral American Transportation Corporation, 228 NLRB808 (1977), although holding that the Board would nolonger defer to the existence of a grievance-arbitrationprocedure alleged violations of the Act involving interfer-ence with employees' Section 7 rights under Section 8(aX1)or (3) of the Act, does not affect deferrals under Dubo,which itself preceded the Board's "Collyer doctrine" (192NLRB 837, 1971), overruled in part by General American,supra. Respondent derives its view from the followinglanguage in then Chairman Murphy's "swing" opinion inGeneral American: "I believe that deferral to an arbitrator'saward is appropriate under the Spielberg guidelines whereall of the parties, including the affected employee, havevoluntarily submitted their dispute to the arbitrators. I willnot, however, compel an unwilling party to go to arbitra-tion if that party charges that employee Section 7 rightshave been violated. " The following footnote in that opinionis also quoted by Respondent: "Indeed, I would honor anarbitrator's award under the Spielberg guidelines even if theaward resulted from deferral by our Regional Offices underthe prevailing Collyer policy." Respondent also points toNLRB General Counsel John Irving's memorandum 77-58,issued May 25, 1977, stating that: "The GA T decision didnot alter the distinction between Dubo and Collyer; nor didit undermine the validity of Dubo deferrals."In my view, the General Counsel correctly contends thatDubo "is simply distinguishable on its facts from the instantcase." In Dubo, as noted, the district court had alreadyordered the company to arbitrate the dispute at the timethe case came to the Board, and such arbitration waspending. Here, even though Ellis has pursued his grievanceto the third step of the grievance procedure, the matter hasnot been submitted to arbitration, and there is no particu-lar reason to believe that it would be. The fact that Ellisfiled charges with the Board, indeed, strongly suggest thathe has chosen this forum, rather than the arbitral process,for ultimate resolution of his dispute. And, as the General9 Predicated on Respondent's refusal to permit the invocation of thesafety clause, which in tum precluded Ellis from using the grievanceprocedure in conjunction with the "unsafe" claim. The General Counsel'sargument in this respect is ingenious, although I am inclined to regard it asCounsel notes, Ellis, not the Union, which alone wouldhave power to compel arbitration, is the Charging Partyherein. The concurring opinion of former Chairman Mur-phy in GAT does not support Respondent's view, in myopinion. She states that deferral would be appropriatewhere "all of the parties ... have voluntarily submitted theirdispute to the arbitrators." (Emphasis supplied.) That ishardly the situation here, with no arbitration pending.Respondent draws some strength from the GeneralCounsel's memorandum to his Regional Directors, inwhich he opines that the GAT case "did not alter thedistinction between Dubo and Collyer; nor did it under-mine the validity of Dubo deferrals." As I view Dubo itselfas distinguishable from the instant case, General CounselIrving's statement to that effect is not itself helpful toRespondent. But his further statement that "if the Charg-ing Party is in the grievance-arbitration channel andvoluntarily elects to stay there, after having been apprisedof his 'entitlement' under GAT to a General Counsel orBoard determination, there is nothing in GA T that suggestthat his case cannot be deferred under Dubo so long as heopts to continue in that channel. To the contrary, formerChairman Murphy's concurring opinion in GAT suggeststhat such deferral would be appropriate," is more helpful.However, as the General Counsel also points out, amemorandum from the General Counsel to his staff is notbinding on either the Board or an Administrative LawJudge. Furthermore, there is no indication here that Elliswas ever "apprised of his entitlement" to a Board determi-nation, and made any conscious election to forego thatright, by remaining in the grievance-arbitration process.I do not find it necessary to pass on the GeneralCounsel's alternative argument herein, that the instant casewould not be appropriate for deferral even under Collyerbecause it involves an alleged interference with Ellis' rightto use the grievance procedure itself,9in view of GA T'sreversal of Collyer insofar as it could otherwise apply.2. The argument that Ellis did not invoke thesafety clause "in good faith"Respondent's contention that Ellis did not invoke thesafety clause in good faith is predicated on the following:(I) Ellis did not invoke that clause immediately, doing soonly after consultation with Zerby, who had earlier spokenwith Perdue, the Local's president; (2) The existence of thejurisdictional dispute regarding such types of work assign-ments on repairing the conveyor chains; (3) the fact thatEllis' claim that insufficient men had been assigned to thejob "is the essence of" that jurisdictional dispute; (4) thefact that Ellis allegedly did not follow the proper proce-dure, because he did not call the chairman of the grievancecommittee; (5) the fact that the job was "not unsafe andwas subsequently performed by other millrights;" (6) thefact that Rospierski, chairman of the grievance committee,"refused to rule on Ellis' safety claim;" and (7) thesequence of events, and Ellis' statements (as testified to bysomewhat circular, in view of Ellis' undoubted right to use the regulargrievance procedure, as he did, with regard to his suspension andreprimand.575 DECISIONS OF NATIONAL LABOR RELATIONS BOARDRiddick and Purevich), prior to Ellis' invocation of thesafety clause.To the extent that Respondent's contention is based onEllis' asserted failure to follow the contract's procedures, Ifind it without merit. The testimony of Riddick, quotedabove, shows that actual invocation of the safety clause isnot "usually" the procedure followed at the outset. Rather,the employee "goes to his foreman and registers a com-plaint." I have already concluded that Ellis, althoughreferring to the work as belonging to Bridge Shop person-nel at the initial meeting with Riddick and Purevich at themaintenance office, also said, as he testified, that therewere not enough employees to do the job safely. Hisconduct therefore comports with the contract's require-ments, and with Riddick's explanation of them. There isnothing inconsistent or mutually exclusive between a claimthat the work is "Bridge Shop" work, and a claim that thework is unsafe. Indeed, the jurisdictional dispute that hadexisted as to this type of work was not a claim for work byany of the maintenance personnel, but an assertion that thework should not be assigned to them. Furthermore, as theGeneral Counsel points out, Ellis himself had performedwork on conveyor chains on numerous occasions, he didnot protest the work assignment on October 4 when it wasgiven to him, but only after he went to the jobsite to seewhat was involved, and he did not protest the next daywhen assigned to the conveyor chain work without the parthe believed to be unsafe. All these factors support Ellis'claim that it was his belief that the particular part of the jobinvolving removing the chain from under the floor wasunsafe, rather than the on going "jurisdictional dispute,"that motivated him to invoke the safety clause. These samefactors furnish a basis for concluding that Ellis did mentionthe "safety" aspect he was concerned with to Riddick andPurevich.Indeed, it is difficult to see how the ultimate invocationof the safety clause could have accomplished anything atall in furtherance of the jurisdictional dispute. Assumingthat Respondent's officials, although disagreeing that thejob was unsafe, had followed through with the article IX,section 3 procedures, and that the chairman of thegrievance committee regarded Ellis' claim as valid, anarbitrator would have decided only whether the particularjob was safe or not. Ellis would then either have lost hispay for the 7 hours, or received it, depending on theultimate success of his safety grievance on the specific jobat issue. In short, invocation of the safety clause was hardlyan efficacious way of furthering Ellis position on thejurisdictional dispute. This is another reason for rejectingRespondent's claim that invoking the safety clause was asubterfuge on Ellis' part.'oThe other asserted procedural defect by Ellis was his (orZerby's) failure to "contact Rospierski, the chairman of theGrievance Committee." The contract provides that if thereis a dispute about the existence of an alleged unsafecondition, "the Chairman of the Grievance Committee ...and the Management's representative ... shall immediate-10 Interestingly, the manner in which company supervisors and officialshandled the Ellis incident put the Company in a much more difficultposition than would have been the case had they accepted Ellis' invocationof the "safety clause." In the latter posture the Company would prevail (andly investigate such alleged unsafe condition." Nothing inthis language suggests that it is incumbent on the employeeinvoking the safety clause to call either of the two officials.Although obviously the mandated investigation by thosetwo could occur only if they were called by someone, itwould seem more feasible for a company supervisor,Purevich in this instance, to call both, than for theemployee, Ellis, to do so. In any event, Purevich, havingresponded to Ellis' attempted invocation of the safetyclause by refusing to accept it, was at that point effectivelyforestalling any further resort by Ellis to that procedure.Respondent's claim that "the job itself was not unsafe"does not, of course, even if true, make Ellis' invocation ofthe safety clause any less protected. As the Seventh Circuitstated in N.L.R.B. v. Ben Pekin Corporation, 452 F.2d 205,206 (1971), quoting with approval from the Second Cir-cuit's opinion in N.L.R.B. v. Interboro Contractors, Inc., 388F.2d 495, 500 (1967), "'an attempt by employees toenforce their understanding of the terms of a collectivebargaining agreement is a protected activity. ..if theemployees have a reasonable basis for believing that theirunderstanding of the terms was the understanding that hadbeen agreed upon.' " A manifestly frivolous claim would,of course, bring into question the employee's good faith,and suggest that the contract's invocation was a pretext.But the claim does not have to be meritorious to beprotected, merely "reasonable," and, as indicated earlier,Ellis' claim here was certainly at least that. Indeed,Arbitrator Charles C. Killingsworth, in deciding a case inmany respects similar to the instant one, stated, "It must bestrongly emphasized that the Section speaks only of 'beliefand 'opinion' where the employees and the GrievanceCommittee Chairman are concerned. If the parties hadintended that the right to relief from the job should beavailable only where the employee's belief and the Chair-man's opinion are correct or (as the Company puts thematter) are 'based on fact and reason,' they could easilyhave made this limitation clear." (Grievance No. 1-589-63,Docket No. IH-474, Decision No. 26, issued April 24,1964).The subsequent failure of Rospierski to state whether heviewed the job as unsafe is not germane to the questionhere. Even assuming that Rospierski could have given hisopinion later that day (despite the contractual requirementthat he and the management representative "shall immedi-ately investigate ...and determine"), Ellis had alreadybeen taken off the clock and sent home for insubordina-tion, not pursuant to article IX, section 3, invocation ofwhich Purevich refused to accept. There is no basis forassuming that Respondent would have rescinded the 7-hour suspension and reprimand for insubordination hadRospierski made this belated ruling, and substituted there-for a suspension pursuant to the safety clause. Nor wasEllis ever in a position to file a grievance pursuant to thesafety clause, as article IX, section 3 provides that anemployee is to file a grievance and be relieved from dutyafter disagreement between the chairman of the grievanceEllis lose his 7 hours pay) if an arbitrator determined the task in questionwas in fact safe. In its present posture, the question of the task's safety is notat issue, and the Company cannot prevail by demonstrating to my oranyone elses satisfaction that the job was in fact safe.576 YOUNGSTOWN SHEET & TUBE CO.committee and the management representative on whetherthe condition is unsafe. I disagree, therefore, with Respon-dent's assertion that "in any event no action of theCompany prevented Ellis from completing the Article IXSection 3 procedure."Equally unpersuasive is Respondent's contention that"discipline and even discharge have not prevented employ-ees from exercising their Article IX, Section 3 rights."Respondent relies on the Killingsworth arbitration citedabove for this argument, asserting, quite correctly, that"the arbitrator's opinion makes clear that those rights arecompletely protected even in the face of discharge." Butthe fact that an arbitrator, as well as the National LaborRelations Board, protects employee rights arising out ofSection 7 of the Act by providing a remedy for the breachof those rights, serves more to emphasize the need forprotecting the rights than to conclude that the employeesare not prevented from exercising them.For all the foregoing reasons, I conclude that Ellis wassuspended and reprimanded for attempting in good faith toinvoke the safety clause of the contract, and that Respon-dent thereby violated Section 8(a)(1) of the Act. I furtherconclude that this case is not appropriate for deferral to thegrievance procedure of the contract.CONCLUSION OF LAWBy suspending and disciplining employee Ronald Ellison October 4, 1976, because he attempted to invoke thesafety clause of the contract between Respondent and theUnion, Respondent has engaged in unfair labor practicesaffecting commerce within the meaning of Sections 8(a)(1)and 2(6) and (7) of the Act.THE REMEDYI shall recommend that Respondent cease and desistfrom its unfair labor practices, that it make whole RonaldEllis for the time lost as a result of his suspension onOctober 4, 1976, by paying him for the 7 hours lost time,with interest in accordance with the Board's decision inFlorida Steel Corporation, 231 NLRB 651 (1977), that itrescind the reprimand given to Ellis for his assertedinsubordination on October 4, 1976, and that it take certainaffirmative action in order to effectuate the policies of theAct.Upon the foregoing findings of fact, conclusion of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER"Respondent Youngstown Sheet and Tube Company,East Chicago, Indiana, its officers, agents, successors, andassigns, shall:i. Cease and desist from:(a) Discriminating against employees because they haveengaged in activities protected by Section 7 of the NationalLabor Relations Act.(b) In any like or related manner interfering with,restraining, or coercing their employees in the exercise oftheir rights protected by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Make whole Ronald Ellis in the manner set forthherein in the section entitled "The Remedy."(b) Rescind and expunge from all personnel files andother records of Ronald Ellis the reprimand given to himfor insubordination on October 4, 1976.(c) Post at its place of business in East Chicago, Indiana,copies of the attached notice marked "Appendix." 12Copies of the notice, on forms provided by the RegionalDirector for Region 13, shall be signed by an authorizedrepresentative of the Company, shall be posted by itimmediately upon receipt thereof, and be maintained for60 consecutive days thereafter, in conspicuous places,including all places at all locations where notices toemployees are customarily posted. Reasonable steps shallbe taken by the Company to ensure that said notices arenot altered, defaced, or covered by any other material.(d) Notify said Regional Director for Region 13, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.11 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomesits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.12 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discriminate against any employeesbecause of their protected activities.WE WILL NOT in any like or related manner interferewith, restrain, or coerce employees in the exercise oftheir rights guaranteed by the National Labor Rela-tions Act.WE WILL pay Ronald Ellis for losses he suffered as aresult of our having suspended him in October 1976.WE WILL expunge from his record the reprimandgiven to Ronald Ellis in October 1976.YOUNGSTOWN SHEET ANDTUBE COMPANY577